EXHIBIT STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this "Agreement") is entered into and dated as of the 23st day of July 2008, by and among Xtreme Oil & Gas, Inc., a Washington corporation ("Xtreme"), and Knight Enterprises, Inc., a Nevada corporation, (the "Seller") (each of Xtreme and the Seller is individually referred to herein as a "Party" and collectively both as the "Parties") and is made in light of the following recitals which are a material part hereof: a. The Seller owns 100,000 shares of common stock (the "Seller Shares") in Small Cap Strategies, Inc., a Nevada corporation ("SMCA") which SMCA is a fully reporting company under the Securities Exchange Act of 1934 (the "1934 Act") which has elected to be governed as a business development company under the Investment Company Act of 1940 (the "1940 Act") and whose stock is listed on the OTC Bulletin Board listing service under the symbol SMCA.ob. b. The common stock of Xtreme is presently listed for sale as a non-reporting "grey-sheet" company under the symbol XTOG.pk. c. The Parties now desire that the proposed transaction close in accordance with this Agreement and in accordance with the terms and conditions hereof. NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by each of the Parties hereto, the Parties agree as follows: ARTICLE 1 PURCHASE AND SALE OF THE SELLER SHARES 1.1 Purchase and Sale of the Seller Shares. Subject to the terms and conditions contained, and in further of the intent of the parties, Xtreme purchase from Seller, and Seller shall sell, assign, transfer and deliver to Xtreme, herewith unencumbered title to 100,000 shares, free and clear of all liens or claims (in exchange for the "Purchase Price" defined below. The Seller shall deliver the Seller Shares in the name of Xtreme or in such other name, which together with its irrevocable letter of direction and stock powers executed under "medallion" guarantee as will allow immediate and irrevocable transfer to Xtreme or nominees of Xtreme, and Xtreme shall deliver the Purchase Price together with such bill of sale and receipt as the Seller deems necessary. 1.2 Closing Date. The closing date (the "Closing Date") shall be July 24, 2008 on or before 5:00pm provided the conditions precedent have been met but the Closing Date may be extended to the date next following the date on which such conditions precedent have been met but in no event later than July 25, 2008. The closing of this transaction (the "Closing") shall be held at the offices of James A. Reskin & Associates, counsel for Xtreme, located at 520 South Fourth Avenue, Suite 400, Louisville, Kentucky and may be closed by electronic communications and confirmations between the Parties. 1 1.3 Purchase Price. The Purchase Price for the sale and purchase of the Seller Shares shall be the following: Xtreme shall deliver to the Seller 150,000 shares of stock in Xtreme which will be issued to Seller without regard to price, protection or rights or options. ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF XTREME In order to induce the Seller to enter into this Agreement and the transactions contemplated hereby, Xtreme hereby represents and warrants that each of the following statements is true and accurate in all respects. 2.1 Corporate Authority. Xtreme has full corporate power and authority to enter into this Agreement and to consummate the transactions contemplated hereby. All actions on the part of Xtreme necessary for the authorization, execution, delivery and performance of all obligations of Xtreme under this Agreement have been taken. The execution, delivery and performance by Xtreme of this Agreement have been duly authorized by all requisite corporate action, and this Agreement constitutes a valid and binding obligation of Xtreme. 2.2 Due Execution. This Agreement has been duly executed and delivered by Xtreme, and this Agreement constitutes the valid and binding obligation of Xtreme, enforceable in accordance with its terms. 2.3 No Violation. Xtreme is not subject to or bound by any provision of (i) its organizational documents, (ii) any law, statute, rule, regulation or judicial or administrative decision, (iii) any mortgage, deed of Seller, lease, note, shareholders' agreement, bond, indenture, other instrument or agreement, license, permit, Seller, custodianship, or other restriction, or (iv) any judgment, order, writ, injunction or decree of any court, governmental body, administrative agency or arbitrator, which would prevent or be violated by the execution, delivery or performance by Xtreme of this Agreement or the consummation of the transactions contemplated hereby, or under which there would be a default, as a result of the execution, delivery or performance by Xtreme of this Agreement or the consummation of the transactions contemplated hereby. No consent, approval, authorization, declaration or filing is required for the valid execution, delivery and performance by Xtreme of this Agreement and the consummation of the transactions contemplated hereby. 2.4 Litigation, etc. To the knowledge of Xtreme, there are no civil, criminal or administrative actions, claims, lawsuits, litigation, hearings, notices of violation or proceedings pending or injunctions or decrees of any court or governmental body issued or, to the knowledge of Xtreme, threatened ("Actions") which involves the transactions contemplated by this Agreement, nor is there any state of facts or occurrence of any event which might give rise to any such Actions. 2.5 Acceptance of Seller Shares. Xtreme will accept the Seller Shares subject to matters pertaining to the sale of securities generally including but not limited to the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder, or any state statute, rule, or regulation relating to the sale of securities (collectively, "Securities Laws") and therefore subject to such legends as required by the various Securities Laws and agrees that Xtreme will acquire the Seller Shares (i) as accredited investor, able, knowledgeable about such investments and willing to assume the risks of acquiring the Seller Shares; (ii) for investment and not with a view to the sale or other distribution thereof; and (iii) will not at any time sell, exchange, transfer, or otherwise dispose of the Seller Shares under circumstances that would constitute a violation of the Securities Laws. 2 2.6 Status of Xtreme. As of the Closing date, there will be no more 18,000,000 shares of Xtreme Stock outstanding. ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE SELLER In order to induce Xtreme to enter into this Agreement and the transactions contemplated hereby, the Seller hereby represents and warrants that the following statements are true and accurate in all respects. 3.1 Corporate Authority. The Seller has full corporate power and authority to enter into this Agreement and to consummate the transactions contemplated hereby. All action on the part of the Seller necessary for the authorization, execution, delivery and performance of all obligations of the Seller under this Agreement has been taken. The execution, delivery and performance by the Seller of this Agreement have been duly authorized by all requisite corporate action. 3.2 Due Execution. This Agreement has been duly executed and delivered by the Seller, and this Agreement constitutes the valid and binding obligation of the Seller. 3.3 No Violation. The Seller is not subject to or bound by any provision of (i) its organizational documents, (ii) any law, statute, rule, regulation or judicial or administrative decision, (iii) any mortgage, deed of Seller, lease, note, shareholders' agreement, bond, indenture, other instrument or agreement, license, permit, Seller, custodianship, or other restriction, or (iv) any judgment, order, writ, injunction or decree of any court, governmental body, administrative agency or arbitrator, which would prevent or be violated by the execution, delivery or performance by the Seller of this Agreement or the consummation of the transactions contemplated hereby, or under which there would be a &fault, as a result of the execution, delivery or performance by the Seller of this Agreement or the consummation of the transactions contemplated hereby. No consent, approval, authorization, declaration or filing is required for the valid execution, delivery and performance by the Seller of this Agreement and the consummation of the transactions contemplated hereby. 3.4 Litigation, etc. To the knowledge of the Seller, there are no Actions (as defined above) relating to the Seller which involves the transactions contemplated by this Agreement, nor is there any state of facts or occurrence of any event which might give rise to any such Actions. 3 3.5 Status of the Seller Shares. As of the Closing date, the Seller Shares are authorized to be issued and fully-paid and non-assessable and there will be no adverse claims affecting the Seller Shares, there are no notations of any adverse claims marked on the certificates for the Seller Shares, and, Xtreme will acquire the Seller Shares free and clear of any security interests, mortgage, adverse claims, liens, or encumbrances of any nature or description whatsoever, subject only to the Securities Laws. ARTICLE 4 CONDITIONS AND COVENANTS 4.1 Conditions Precedent to Xtreme's Obligations. Xtreme's obligation to purchase the Seller Shares and Xtreme' obligation to take the other actions required to be taken by Xtreme at the Closing are subject to the satisfaction, at or prior to the Closing, of each of the following conditions: (a)Representations and Warranties. The representations and warranties contained in Article 3 shall be true and correct in all material respects on the Closing Date as though made on the Closing Date, except to the extent such representations and warranties expressly relate to an earlier date (in which case as of such earlier date); (b)Delivery of Seller Shares.
